DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 70-71, 74-76, and 78 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uchiyama et al (2019/0059115).
Regarding claims 70 and 78, Uchiyama discloses a user equipment and a method, implemented by a user equipment in a wireless communication network, of synchronizing a periodic data transmission between the user equipment and a base station, the method comprising: receiving, from the base station, a Semi-Persistent Scheduling (SPS) configuration for the periodic data transmission, the SPS configuration including an SPS period and an offset (see SPS configuration in figure 19, SPS period in figure 22, and offset in paragraph 0160); receiving, from the base station, an allocation of available SPS resources in the SPS period for the periodic data transmission, wherein a number of SPS resources allocated for the periodic data transmission exceeds the number of repetitions in each data transmission (see resource allocation of SPS in paragraphs 0031, 0032, 0168, and repetition in paragraphs 0151); and receiving a data 
Regarding claim 71, Uchiyama discloses wherein the data transmission comprises a downlink transmission from the base station (see downlink communication with the UE in paragraph 0120).
Regarding claim 74, Uchiyama discloses wherein the data transmission comprises an uplink transmission from the user equipment to the base station (see transmit data in figures 19 and 20).
Regarding claim 75, Uchiyama discloses the user equipment selecting allocated SPS resources for the data transmission based on a data packet arrival time (see the time of SPS transmission and position information of allocated resources in paragraphs 0176, 0190).
Regarding claim 76, Uchiyama discloses sending assistance information to the base station indicating a data packet arrival time for the periodic data transmission (see time/Timing offset in paragraphs 0190, 0210 and figure 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Kim et al (2019/0116608).
.

Allowable Subject Matter
Claims 55-69 and 77 are allowed.
Claim 73 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive.
The applicant argued that Uchiyama does not disclose the basic inventive concept of over-provisioning SPS resources (i.e., where resource allocation exceeds number of repetitions) for a periodic data transmission when the starting time of the periodic data transmission is not known and then adjusting an SPS configuration based on a timing of the data transmission to synchronize the SPS period with the periodic data transmission. Accordingly, for reasons set forth more fully below, Applicant submits that claims 70 and 78 are patentable over Uchiyama. This argument is irrelevant because this feature is in allowed claims 55 and 77 and not in claims there is no discussion at all in Uchiyama about synchronizing the SPS periods. This argument is irrelevant because synchronizing the SPS periods is in the allowed claims 55 and 77 and not in claims 70 and 78.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472